Title: November 1781
From: Washington, George
To: 




5th. The detachment for the Southward, consisting as has been before observed, of Waynes & Gists Brigades (excepting such Men of the Maryland & Virginia lines whose terms of Service would expire before the first of Jany.). Began their March and were to be joined by all the Cavalry that could be equiped of the first—third & fourth Regiments at .

   

	
   
   At this point GW’s 1781 diary abruptly ends. By 3 Nov. most of the American troops and supplies which GW was moving north were on their way to Head of Elk. The main body of Rochambeau’s army was to go into winter quarters in Virginia. Cornwallis and those British officers who were going to New York and directly to Europe left Yorktown on 4 Nov. “The Prisoners who are to remain in the Country are all marched to Winchester & Fort Frederick, except such Sick as remain too bad to remove—of these there are still a considerable Number” (GW to Nathanael Greene, 16 Nov. 1781, NNMM).


	
   
   As GW was preparing to leave his Headquarters at Yorktown, he was called to Burwell Bassett’s home, Eltham, to the bedside of his stepson, Jacky (John Parke Custis), who had been taken seriously ill. In the fall of 1781 Jacky had left Mount Vernon for a stay in the area of Pamunkey, and by 12 Oct. he had written his mother from the “Camp before York” that his health had improved and “the general tho in constant Fatigue looks very well” (ViMtvL). He apparently served briefly as a civilian aide during the Yorktown siege. While at Yorktown he was stricken with what appears to have been camp fever and was moved to the Bassett estate of Eltham, some 30 miles from Yorktown, and his mother and wife were summoned. On 6 Nov., GW wrote his aide Jonathan Trumbull, Jr., from Eltham: “I came here in time to see Mr. Custis breathe his last. About Eight o’clock yesterday Evening he expired. The deep and solemn distress of the Mother, and affliction of the Wife of this amiable young Man, requires every comfort in my power to afford them; the last rights of the deceased I must also see performed; these will take me three or four days; when I shall proceed with Mrs. Washington and Mrs. Custis to Mount Vernon” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 37:554). See also CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 254–55, and Eliza Parke Custis to David Baillie Warden, 20 April 1808, in HOYTWilliam D. Hoyt, Jr. “Self-Portrait: Eliza Custis, 1808.” Virginia Magazine of History and Biography 53 (1945): 89–100., 95.


   
   GW probably left Eltham on 11 Nov. or possibly early on the 12th (see WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 23:338 for routes), stopping briefly at Fredericksburg to visit his mother, who proved to be away from home (Mary Ball Washington to GW, 13 Mar. 1782, facsimile, CSmH). By 13 Nov. he was at Mount Vernon and remained there until he left for Philadelphia, probably on 20 Nov., to concert with Congress plans for a 1782 campaign.


